—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated January 13, 1995, which affirmed so much of a determination of the Nassau County Department of Social Services as discontinued the petitioner’s public assistance and Medicaid benefits on the ground that the petitioner willfully and without good cause failed or refused to participate in a Work Experience Program.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
At the fair hearing, the petitioner conceded that after his assignment was terminated he did not report back to the local agency for resolution of his difficulties or for reassignment, as he was required to do. Accordingly, the respondent’s determination is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Since the determination was based upon the petitioner’s admissions, the alleged violation of 18 NYCRR 358-5.6 (b) (7) could not have affected the outcome.
The parties’ remaining contentions are without merit (see, CPLR 1001; Matter of Weinhandler v Blum, 84 AD2d 716; Matter of Sandor v Nyquist, 45 AD2d 122). Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.